Exhibit 10.12

 

REPAYMENT AND COMPLETION GUARANTY

 

THIS REPAYMENT AND COMPLETION GUARANTY AGREEMENT (this “Guaranty”) is made and
entered into as of October 24, 2014, by OVERSTOCK.COM, INC., a Delaware
corporation (referred to herein as “Guarantor”), whose address is set forth on
the signature page, in favor of U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“U.S. Bank”), whose address is 170 South Main Street,
6th Floor, Salt Lake City, Utah 84101, as Administrative Bank and in its
capacity as a Bank, and in favor of the other Banks from time to time party to
the Loan Agreement dated as of the date hereof by and among O.com Land, LLC, a
Utah limited liability company (“Borrower”), Guarantor, Administrative Bank, and
the Banks from time party thereto (the “Loan Agreement”).  Capitalized terms
used without definition herein shall have the meanings set forth in the Loan
Agreement.

 

A.                                    Borrower and Guarantor have requested that
the Banks provide the Real Estate Loan to Borrower for the purpose of financing
certain costs related to the development and construction of the Improvements in
accordance with the Budget, with such Real Estate Loan to be converted to a term
obligation upon Conversion, all in accordance with the Loan Agreement.

 

B.                                    Borrower’s obligation to repay the Real
Estate Loan is further evidenced by the Construction Notes dated as of even date
herewith, executed by Borrower in the aggregate principal amount of Forty-Five
Million Seven Hundred Sixty Thousand and No/100 ($45,760,000.00).  Upon
Conversion to the Term Loan Phase, the Term Notes shall replace by substitution
the Construction Notes (the Construction Notes and the Term Notes shall be
referred to collectively as the “Notes”).

 

C.                                    Provision of this Guaranty by Guarantor is
a condition precedent of the Banks to enter into the Loan Agreement and make the
Real Estate Loan.

 

NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby covenants and agrees with Banks as follows:

 

1.                                      Guaranty.  (a) Guarantor hereby
guarantees the due and punctual payment and performance by Borrower of all of
Borrower’s obligations and liabilities under the Loan Agreement, the Notes and
the other Loan Documents (the “Obligations”) (the “Repayment Guaranty”); and
(b) subject to Section 3(c), Guarantor hereby guarantees the performance by
Borrower of all the terms and provisions of the Loan Agreement pertaining to
Borrower’s obligations with respect to the construction of the Project (as
further hereinafter described, the “Completion Guaranty”).  The term “Guaranty”
as used hereinafter shall be a reference to both the Repayment Guaranty and the
Completion Guaranty.

 

The liability of Guarantor under the Repayment Guaranty and the Completion
Guaranty shall be a continuing liability and shall not be affected by (nor shall
anything herein contained be deemed a limitation upon) the amount of credit
which may be extended to Borrower or the number of transactions with Borrower,
it being the understanding of Guarantor that Guarantor’s liability shall
continue hereunder so long as there are any Obligations of Borrower outstanding.

 

2.                                      Completion.  For purpose of the
Completion Guaranty, completion of the Project free and clear of liens shall be
deemed to have occurred upon Completion.

 

--------------------------------------------------------------------------------


 

3.                                      Obligations of Guarantor Upon Default by
Borrower.

 

a.              With respect to the Payment Guaranty, upon an Event of Default
(which would include the passage of any applicable notice or grace period), an
independent action may be taken to collect from the Guarantor the outstanding
Obligations whether or not any action has been taken against Borrower or any of
the Collateral.

 

b.              With respect to the Completion Guaranty, the Guarantor shall
guarantee the obligations of Borrower under Section 5.1 of the Loan Agreement,
and, if applicable, the obligations of Borrower under Section 6.3 of the Loan
Agreement.  Without in any way limiting the above obligations of Guarantor with
respect to those provisions of the Loan Agreement, Banks may make, in their sole
discretion, the undisbursed Loan funds available to Guarantor (pursuant to the
terms and conditions of the Loan Documents) for the purposes of completing the
Project and fulfilling Guarantor’s completion obligations under this Guaranty. 
The decision of Banks to make such undisbursed Loan funds available to Guarantor
may be based upon, among other things: (x) there being no continuing Event of
Default attributable to Guarantor; and (y) Borrower (and/or Guarantor) having
provided to Banks all required equity funding  under the Loan Agreement.

 

c.               Notwithstanding anything herein to the contrary, Guarantor’s
obligation under the Completion Guaranty shall be met at any time if Guarantor
(a) pays off in full all outstanding principal, accrued interest, and other
outstanding amounts under the Real Estate Loan, (b) pays off all outstanding
principal, accrued interest, and other outstanding amounts under the Aggregate
Revolving Commitment including the posting of cash collateral for any
outstanding Facility LCs in accordance with the terms of the Loan Agreement, and
(c) delivers to the Administrative Bank a written acknowledgment from Guarantor
and Borrower indicating that the Aggregate Revolving Commitment and the Real
Estate Commitment are terminated and the Banks have no further obligation with
respect thereto.

 

4.                                      Banks’ Actions.  Guarantor agrees that
Banks may from time to time without notice to or consent of Guarantor upon such
terms and conditions as Administrative Bank may deem advisable (subject to the
terms of the Loan Documents) and without affecting this Guaranty:  (a) approve
modifications to the Plans; (b) release any maker, surety or other person liable
for payment or performance of all or any part of the Obligations of Borrower;
(c) make any agreement extending or otherwise altering the time for or the terms
of payment or performance of all or any part of the sums due under the Loan
Documents or the Obligations of Borrower; (d) modify, waive, compromise,
release, subordinate, resort to, exercise or refrain from exercising any right
Administrative Bank or Banks may have hereunder, or under the Loan Documents;
(e) accept additional security or guarantees of any kind; (f) endorse, transfer
or assign the Notes and the other Loan Documents to any other party in
accordance with the Loan Documents; (g) accept from Borrower, or any other
party, performance of or partial payment or payments on account of the
Obligations of Borrower and apply such payments in the order as Banks shall
determine in their sole discretion (subject to the terms of the Loan Documents);
(h) from time to time hereafter further loan monies or give or extend credit to
or for the benefit of Borrower; (i) release, settle or compromise any claim of
Administrative Bank or Banks against Borrower, or against any other person, firm
or corporation, including Guarantor, whose obligation is held by Administrative
Bank or Banks as collateral security for repayment of amounts due under the Loan
Documents or for the Obligations of Borrower; (j) change the terms or conditions
of disbursement of the Loan in accordance with the terms of the Loan Agreement;
or (k) declare all sums owing to Banks under the Notes and the other Loan
Documents due and payable upon an Event of Default, or apply any security and
direct the

 

2

--------------------------------------------------------------------------------


 

order or manner of sale thereof as Banks in their discretion may determine
(subject to the terms of the Loan Documents).

 

5.                                      Waivers.  Guarantor hereby
unconditionally and absolutely waives with respect to the Obligations: (a) any
obligation on the part of Administrative Bank or Banks to protect, secure or
insure any of the collateral given for the payment of the sums due under the
Loan Documents or for payment or performance of the Obligations; (b) the
invalidity or unenforceability of the Obligations of Borrower; (c) any right to
object to the release of any of the security given for the payment of amounts
due under the Loan Agreement, the Notes or any other Loan Document; (d) notice
of acceptance of this Guaranty by Banks; (e) notice of presentment, demand for
payment, notice of non-performance, protest, notices of protest and notices of
dishonor, notice of non-payment or partial payment; (f) notice of any defaults
under the Loan Agreement, the Notes or any other Loan Document or in the
performance of any of the covenants and agreements of Borrower contained therein
or in any other Loan Document given as security for Borrower’s Obligations;
(g) any limitation or exculpation of liability on the part of Borrower whether
contained in the Loan Documents or otherwise other than as a result of payment
of the Obligations; (h) any right to object to the transfer or sale by Borrower
of any security given for the Obligations of Borrower or the diminution in value
thereof; (i) any right to object to any failure, neglect or omission on the part
of Administrative Bank or Banks to realize on or protect any security given for
the Obligations of Borrower; (j) any right to insist that Banks prosecute
collection of the Loan Agreement, the Notes or any other Loan Document or to
resort to any instrument or security given to secure the Obligations of Borrower
or to proceed against Borrower or against any other guarantor or surety prior to
enforcing this Guaranty; provided, however, at their sole discretion,
Administrative Bank or Banks may either in a separate action or an action
pursuant to this Guaranty pursue their remedies against Borrower or any other
guarantor or surety, without affecting their rights under this Guaranty;
(k) notice to Guarantor of the existence of or the extending to Borrower of the
Obligations of Borrower; (1) any order, method or manner of application of any
payments on the Obligations of Borrower that is made in accordance with the Loan
Agreement; or (m) any right to insist that Banks disburse the full principal
amount of the Notes to Borrower in a manner inconsistent with the term of the
Loan Agreement.

 

6.                                      Continuing Liability.  Without limiting
the generality of the foregoing, Guarantor will not assert against Banks any
defense of waiver, release, discharge in bankruptcy, statute of limitations, res
judicata, statute of frauds, anti-deficiency statute, fraud, ultra vires acts,
usury, illegality or unenforceability which may be available to Borrower in
respect of the Loan Documents (other than actual payment of all or part of the
Obligations), or any setoff available against Banks to Borrower whether or not
on account of a related transaction, and Guarantor expressly agrees that
Guarantor shall be and remain liable for the Obligations of Borrower to the
extent that it constitutes a deficiency remaining after foreclosure of any
mortgage or security interest securing the Obligations, notwithstanding any
provisions of law that may prevent Banks from enforcing such deficiency against
Borrower. The liability of Guarantor shall not be affected or impaired by any
voluntary or involuntary dissolution, sale or other disposition of all or
substantially all the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting Borrower or any of its assets. Guarantor further
agrees that no act or thing, except for payment and performance in full of the
Obligations, which but for this provision might or could in law or in equity act
as a release of the liabilities of Guarantor hereunder shall in any way affect
or impair this Guaranty, and Guarantor agrees that this shall be a continuing,
absolute and unconditional Guaranty and shall be in full force and effect until
the date on which all sums due under the Loan Documents as well as all sums due
and all terms, provisions, and covenants of all Obligations of Borrower have
been paid and/or performed in full.

 

7.                                      Subordination.  Guarantor agrees that
all indebtedness, liability or liabilities now or at any time or times hereafter
owing by Borrower to Guarantor are hereby subordinated to the Obligations of

 

3

--------------------------------------------------------------------------------


 

Borrower, and any payment of indebtedness of Borrower to Guarantor, if Banks so
request, shall be received by Guarantor as trustee for Banks on account of the
Obligations of Borrower. Guarantor agrees that the payment of any amount or
amounts by Guarantor pursuant to this Guaranty shall not in any way entitle
Guarantor whether at law, in equity or otherwise to any right to participate in
any security held by Banks for the payment of the Obligations of Borrower, any
right to direct the application or disposition of any such security or any right
to direct the enforcement of any such security. Performance by Guarantor under
this Guaranty shall not entitle Guarantor to be subrogated to any of the
Obligations of Borrower or to any security therefor, unless and until the full
amount of the Obligations of Borrower has been fully and finally paid.

 

8.                                      Guarantor’s Warranties.  Guarantor
hereby warrants and represents unto Banks that:  (a) Guarantor has reviewed all
of the terms and provisions of the Loan Agreement, Plans and the other Loan
Documents, and (b) Guarantor has knowledge of Borrower’s financial condition and
affairs, the progress of completion of the Project, and of all other
circumstances which bear upon the risk assumed by Guarantor under this Guaranty
(Guarantor hereby agreeing to continue to keep itself informed thereof while
this Guaranty is in force and agreeing that Banks do not have and will not have
any obligation to investigate the financial condition or affairs of Borrower for
the benefit of Guarantor or to advise Guarantor of any fact respecting, or any
change in, the financial condition or affairs of Borrower or any other
circumstance which may bear upon Guarantor’s risk hereunder which come to the
knowledge of a Bank, its directors, officers, employees or agents of any time,
whether or not such Bank knows, believes or has reason to know or to believe
that any such fact or change is unknown to Guarantor or might or does materially
increase the risk of Guarantor hereunder).

 

9.                                      [Reserved].

 

10.                               Disbursement.  Guarantor agrees this Guaranty
is executed in order to induce Banks to make the Real Estate Loan and approve
the disbursing of the Real Estate Loan and with the intent that it be relied
upon by Banks in making and disbursing the Real Estate Loan.  Disbursement of
any part of the Real Estate Loan without any further action or notice, shall
constitute conclusive evidence of the reliance hereon by Banks.  Guarantor
acknowledges that Banks would not make the Real Estate Loan without this
Guaranty.

 

11.                               Assignment.  This Guaranty shall run with the
Loan Documents and without the need for any further assignment of this Guaranty
to any subsequent holder of such documents or the need for any notice to
Guarantor thereof. Upon endorsement or assignment of the Notes and the Loan
Documents to any subsequent holder in accordance with the Loan Documents, said
subsequent holder may enforce this Guaranty as if said holder had been
originally named as a Bank hereunder.  Guarantor agrees that any Bank may elect,
at any time and in accordance with the Loan Documents, to sell, assign, or grant
participations in all or any portion of its rights and obligations under the
Loan Documents and this Guaranty, and that any such sale, assignment or
participation may be to one or more financial institutions, private investors,
and/or other entities as provided in the Loan Documents.  In the event of any
such sale, assignment or participation, Bank and the parties to such transaction
shall share in the rights and obligations of Banks as set forth in the Loan
Documents only as and to the extent they agree among themselves. Anything in
this Guaranty to the contrary notwithstanding, and without the need to comply
with any of the formal or procedural requirements of this Guaranty, including
this Section, Banks may at any time and from time to time pledge and assign all
or any portion of their rights under all or any of the Loan Documents to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Banks from their obligations thereunder.  Other than as set forth in this
Section 11, neither Guarantor nor any Bank or the Administrative Bank may assign
its rights or interests or delegate its obligations hereunder to any other
person without the prior written consent of the Guarantor or the Administrative
Bank, as the case may be.

 

4

--------------------------------------------------------------------------------


 

12.                               Jurisdiction.  Guarantor, Administrative Bank,
and each Bank submits and consents to personal jurisdiction in the State of Utah
for the enforcement of this Guaranty and waives any and all personal rights
under the laws of any state or the United States of America to object to
jurisdiction in the State of Utah for the purposes of litigation to enforce this
Guaranty.  Litigation may be commenced either in the court of general
jurisdiction of such state or the United States District Court for the district
in that state, at the election of Administrative Bank. In the event that such
litigation is commenced, in lieu of personal service, service of process may be
made, and personal jurisdiction over Guarantor obtained, by giving notice to
Guarantor in accordance with the Loan Agreement (including as any address for
notice may be changed in accordance with Section 9.8 thereof). The aforesaid
means of obtaining personal jurisdiction and perfecting service of process are
not intended to be exclusive but are cumulative and in addition to all other
means of obtaining personal jurisdiction and perfecting service of process now
or hereafter provided by the laws of the state where an action on this Guaranty
is commenced.

 

13.                               Setoff.  Upon the occurrence and during the
continuance of any Event of Default, each Bank is authorized at any time and
from time to time, without notice to Guarantor (any such notice being expressly
waived by Guarantor) and to the fullest extent permitted by law, to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Bank to
or for the credit or the account of Guarantor against any and all of the
obligations of Guarantor now or hereafter existing under this Guaranty
irrespective of whether or not such Bank shall have made any demand hereunder
and although such obligations may be unmatured. The rights of Banks under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Banks may have under applicable law.

 

14.                               Remedies Not Exclusive.  No right or remedy
herein conferred upon or reserved to Administrative Bank or Banks is intended to
be exclusive of any other available remedy or remedies but each and every remedy
shall be cumulative and shall be in addition to every other remedy given under
this Guaranty or now or hereafter existing at law or in equity. No waiver,
amendment, release or modification of this Guaranty shall be established by
conduct, custom or course of dealing, but only by an instrument in writing duly
executed by Administrative Bank and Guarantor, with the consent of the Banks as
required by Section 10.9 of the Loan Agreement.

 

15.                               Applicable Law.  This Guaranty is delivered in
and made in and shall in all respects be construed pursuant to the laws of the
State of Utah.

 

16.                               Successors and Assigns.  This Guaranty, and
each and every part hereof, shall be binding upon Guarantor and upon its heirs,
administrators, representatives, executors, successors and assigns and shall
inure to the benefit of each and every future holder of any of the Notes or the
other Loan Documents, including the heirs, administrators, representatives,
executors, successors and assigns of Administrative Bank and Banks.

 

17.                               Notice.  Any notice which any party hereto may
desire or may be required to give to any other party shall be given in
accordance with the notice provisions of the Loan Agreement.

 

18.                               Returned Payments.  Guarantor agrees that if,
at any time, all or any part of any payment that is received by a Bank from the
Guarantor or on behalf of the Borrower is or must be rescinded or returned by
such Bank to the Guarantor or any trustee, receiver, creditor or other party
pursuant to applicable law for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Borrower), such
payment shall, for purposes of this Guaranty, be deemed to have continued in
existence, notwithstanding such receipt by the Bank, and this Guaranty shall
continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such original payment had not been received by such Bank.

 

5

--------------------------------------------------------------------------------


 

19.                               WAIVER OF JURY TRIAL.  BANKS BY THEIR
ACCEPTANCE HEREOF AND GUARANTOR HEREBY VOLUNTARILY KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS GUARANTY OR CONCERNING THE OBLIGATIONS OF BORROWER AND/OR ANY
COLLATERAL CONTEMPLATED THEREBY, REGARDLESS OF WHETHER SUCH ACTION OR PROCEEDING
CONCERNS ANY CONTRACTUAL OR TORTIOUS OR OTHER CLAIM. GUARANTOR ACKNOWLEDGES THAT
THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO BANKS IN EXTENDING CREDIT
TO BORROWER, THAT BANKS WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT GUARANTOR HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD
AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.

 

20.                               Bankruptcy of Borrower.  In any bankruptcy or
other proceeding in which the filing of claims is required by law, Guarantor
shall file all claims which Guarantor may have against Borrower relating to any
indebtedness of Borrower to Guarantor and shall assign to Administrative Bank
all rights of Guarantor thereunder for the ratable benefit of the Banks.  If
Guarantor does not file any such claim, Administrative Bank, as attorney-in-fact
for Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Administrative Bank’s discretion, to assign the claim to a nominee and to cause
proof of claim to be filed in the name of Administrative Bank’s nominee.  The
foregoing power of attorney is coupled with an interest and cannot be revoked. 
Administrative Bank or its nominee shall have the right, in its reasonable
discretion, to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to do.  In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Administrative Bank for the ratable
benefit of the Banks the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Administrative Bank all
of Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Administrative Bank receives cash by reason of any such payment or
distribution.  If Administrative Bank receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under this Guaranty. 
If all or any portion of the Obligations are paid or performed, the obligations
of Guarantor hereunder shall continue and shall remain in full force and effect
in the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Administrative Bank or Banks as a
preference, fraudulent transfer or otherwise under the Bankruptcy Code or other
similar laws, irrespective of any notice of revocation given by Guarantor prior
to such avoidance or recovery.

 

21.                               [Reserved].

 

22.                               Additional, Independent and Unsecured
Obligations.  This Guaranty is a continuing guaranty of payment and not of
collection and cannot be revoked by Guarantor and shall continue to be effective
with respect to any Obligations arising or created after any attempted
revocation hereof.  All of the obligations of Guarantor hereunder shall be in
addition to and shall not limit or in any way affect the obligations of
Guarantor under any other existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing.  This Guaranty is
independent of the obligations of Borrower under the Note, the Mortgage and the
other Loan Documents.  Administrative Bank may bring a separate action to
enforce the provisions hereof against Guarantor without taking action against
Borrower or any other party or joining Borrower or any other party as a party to
such action.  Except as otherwise provided in this Guaranty, this Guaranty is
not secured and shall not be deemed to be secured by any security instrument
unless such security instrument expressly recites that it secures this Guaranty.

 

6

--------------------------------------------------------------------------------


 

23.                               Attorneys’ Fees, Enforcement.  Guarantor shall
pay fees, costs, and expenses related to this Agreement in accordance with
Section 9.2 of the Loan Agreement.

 

24.                               Rules of Construction.  All headings appearing
in this Guaranty are for convenience only and shall be disregarded in construing
this Guaranty.

 

25.                               Limitations.  The liability of Guarantor under
this Guaranty shall be and is specifically limited to the Obligations.  In no
event shall the Guarantor be subject to special, indirect, consequential, loss
of profits, or punitive damages under the terms of this Guaranty (as opposed to
direct or actual damages).

 

26.                               Termination.  The obligations of Guarantor
hereunder shall continue in full force and effect until the indefeasible
satisfaction in full of the Obligations of Borrower.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the day and
year first above written.

 

 

GUARANTOR

 

 

 

OVERSTOCK.COM, INC.

 

 

 

 

 

By:

/s/ Robert Hughes

 

Name:

Robert Hughes

 

Title:

Senior Vice President, Finance and Risk Management

 

 

 

Address:

 

6350 South 3000 East

 

Salt Lake City, Utah 84121

 

[Signature page to Repayment and Completion Guaranty.]

 

--------------------------------------------------------------------------------